ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_05_FR.txt.                                                                                               751



                     OPINION INDIVIDUELLE DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    Accord avec la décision de ne pas accueillir la demande du Nicaragua tendant à
                 la délimitation d’un plateau continental au‑delà de 200 milles marins de sa côte —
                 Insuffisance des éléments de preuve apportés par le Nicaragua à l’appui de sa
                 prétention — Réserves quant à la déclaration de la Cour laissant entendre qu’elle
                 ne délimitera aucun plateau continental au‑delà de 200 milles marins avant que les
                 limites extérieures de ce plateau n’aient été fixées conformément à l’article 76 —
                 Délimitation de la frontière maritime et tracé des limites extérieures du plateau
                 continental constituant deux exercices distincts — Méthode proposée par le
                 Nicaragua transformant le tracé des limites extérieures en une étape du processus
                 de délimitation de la frontière — Caractère opportun, dans certains cas, d’une
                 délimitation du plateau continental au‑delà de 200 milles marins avant que les
                 limites extérieures n’en aient été établies — Réaffirmation de la position selon
                 laquelle le Costa Rica et le Honduras satisfaisaient aux exigences de l’article 62
                 pour intervenir en qualité de non‑parties à l’affaire.

                    1. J’ai voté en faveur de la décision de la Cour de ne pas accueillir la
                 demande de la République du Nicaragua tendant à la délimitation d’un pla-
                 teau continental au‑delà de 200 milles marins de sa côte. Dans son arrêt, la
                 Cour dit que « le Nicaragua n’[a] pas, dans la présente instance, apporté la
                 preuve que sa marge continentale s’étend[ait] suffisamment loin pour chevau-
                 cher le plateau continental dont la Colombie peut se prévaloir sur 200 milles
                 marins à partir de sa côte continentale » (arrêt, par. 129). Je fais mienne cette
                 conclusion car le Nicaragua n’a pas apporté suffisamment d’éléments de
                 preuve factuels pour convaincre la Cour de l’existence d’un plateau continen-
                 tal au‑delà de 200 milles marins ou lui permettre de fixer avec la précision qui
                 s’impose les limites extérieures d’un tel plateau, étape incontournable pour
                 pouvoir appliquer la méthode de délimitation proposée par le Nicaragua.
                    2. Dans la présente opinion individuelle, je commencerai par expliquer
                 pourquoi la demande du Nicaragua relative à un plateau continental
                 au‑delà de la limite des 200 milles marins m’a semblé étayée par des élé-
                 ments de preuve insuffisants. J’exprimerai ensuite mes réserves quant aux
                 raisons invoquées par la Cour pour rejeter la demande du Nicaragua (for-
                 mulée au point I. 3) de ses conclusions), lesquelles laissent entendre qu’elle
                 ne délimitera le plateau continental d’aucun Etat partie à la convention
                 des Nations Unies sur le droit de la mer de 1982 (ci‑après la « CNUDM »)
                 au‑delà de 200 milles marins tant que l’Etat concerné n’aura pas procédé
                 au tracé des limites extérieures de son plateau continental conformément
                 à l’article 76 de la CNUDM. La délimitation des frontières maritimes et
                 le tracé des limites extérieures du plateau continental sont deux exercices
                 distincts. Or la méthode proposée par le Nicaragua tend à gommer cette
                 distinction puisqu’elle transforme le tracé des limites extérieures en une
                 étape du processus de délimitation de la frontière. En d’autres circons-

                                                                                               131




6 CIJ1034.indb 259                                                                                    7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)              752

                 tances, il pourrait néanmoins être opportun de procéder à une délimita-
                 tion du plateau continental au‑delà de la limite des 200 milles marins d’un
                 Etat côtier avant que les limites extérieures n’en aient été tracées. Il vaut
                 donc mieux ne pas exclure cette éventualité, afin que la Cour et la Com-
                 mission des limites du plateau continental (ci‑après la « Commission »)
                 puissent s’acquitter de leurs missions respectives en parallèle et, ce faisant,
                 contribuer à une gestion ordonnée des océans ainsi qu’au règlement paci-
                 fique des différends en matière de délimitation maritime.
                    Je rappellerai également que je me suis dissociée de la décision prise par
                 la Cour de rejeter les demandes d’intervention du Costa Rica et du Hon-
                 duras, et j’expliquerai pourquoi je demeure convaincue que ces deux Etats
                 auraient dû être autorisés à intervenir en l’affaire en tant que non‑parties.


                       I. Le caractère inadéquat des éléments de preuve factuels
                     apportés par le Nicaragua à l’appui de sa demande concernant
                           les limites extérieures de son plateau continental

                    3. Il est bien établi que les Etats côtiers ont droit à un plateau conti-
                 nental jusqu’à 200 milles marins des lignes de base à partir desquelles est
                 mesurée la largeur de leur mer territoriale (voir Plateau continental
                 (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 33,
                 par. 34). Ce droit à un plateau continental, parfois considéré comme
                 fondé sur un « critère de distance », est énoncé au paragraphe 1 de l’ar-
                 ticle 76 de la CNUDM, qui prévoit également qu’un Etat côtier a droit à
                 un plateau continental au‑delà de 200 milles marins de ses lignes de base
                 par l’effet du prolongement naturel de son territoire terrestre jusqu’au
                 rebord externe de la marge continentale (voir aussi Plateau continental de
                 la mer du Nord (République fédérale d’Allemagne/Danemark ; République
                 fédérale d’Allemagne/Pays‑Bas), arrêt, C.I.J. Recueil 1969, p. 22, par. 19).
                 Je considère, comme la Cour, que le paragraphe 1 de l’article 76 fait par-
                 tie du droit international coutumier.
                    4. A la différence du droit à un plateau continental fondé sur le critère de
                 distance, l’existence d’un plateau continental au‑delà de 200 milles marins
                 est une question factuelle, qui a trait à la géologie et à la géomorphologie.
                 D’où l’importance de bien comprendre quels sont les faits que le Nicaragua
                 demande à la Cour d’établir au point I. 3) de ses conclusions finales.
                    5. Le Nicaragua prétend qu’il existe une vaste portion de plateau conti-
                 nental au‑delà de 200 milles marins de sa côte. Dans sa réplique, il priait la
                 Cour de fixer une frontière dans la zone située au‑delà de la limite des
                 200 milles marins en utilisant des coordonnées bien précises. Au point I. 3)
                 de ses conclusions finales, toutefois, il a reformulé sa demande en termes
                 plus généraux, priant la Cour de dire et juger que la méthode de délimita-
                 tion à retenir consistait à opérer une division par parts égales de la zone du
                 plateau continental où les droits des deux Parties sur celui‑ci se chevauchent.
                    6. Dans sa forme finale, la conclusion du Nicaragua concernant le pla-
                 teau continental au‑delà de 200 milles marins est moins précise que celle

                                                                                            132




6 CIJ1034.indb 261                                                                                 7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)             753

                 figurant dans sa réplique, et semble se prêter à au moins deux variantes
                 possibles. Selon l’une, la Cour devrait effectuer une délimitation précise en
                 ayant recours à la méthode préconisée par le Nicaragua au point I. 3) de
                 ses conclusions finales. Pour ce faire, elle diviserait en deux la zone où les
                 droits respectifs des Parties se chevauchent dans la zone située au‑delà des
                 200 milles marins de la côte nicaraguayenne. Selon l’autre (suggérée par
                 l’un des conseils du Nicaragua au cours de la procédure orale), la Cour ne
                 serait pas appelée à déterminer l’emplacement de la frontière maritime
                 entre les Parties dans la zone située au‑delà de 200 milles marins de la côte
                 nicaraguayenne, mais devrait enjoindre aux Parties d’opérer une division
                 par parts égales de leurs droits concurrents une fois tracées par le Nicara-
                 gua les limites extérieures de son plateau continental conformément à l’ar-
                 ticle 76 de la CNUDM. J’examinerai tour à tour ces deux variantes.
                    7. Pour opérer la délimitation correspondant à la première variante de
                 la demande formulée au point I. 3), la Cour devrait dans un premier temps
                 déterminer la portion de plateau continental située au‑delà de 200 milles
                 marins de la côte nicaraguayenne. Il lui faudrait donc conclure à l’exis-
                 tence d’un plateau continental au‑delà de la limite des 200 milles marins et
                 définir les limites extérieures de ce plateau. Elle devrait également détermi-
                 ner les coordonnées de l’espace maritime revenant à la Colombie (qui,
                 selon le Nicaragua, se limiterait aux 200 milles marins auxquels lui donne
                 droit la projection de sa côte continentale). Une fois ces faits établis, la
                 Cour mesurerait et déterminerait les coordonnées de la zone de chevauche-
                 ment, qu’elle diviserait par parts égales entre les Parties.
                    8. La Cour a maintes fois indiqué que c’est à la partie qui avance cer-
                 tains faits d’en démontrer l’existence (Application de l’accord intérimaire
                 du 13 septembre 1995 (ex‑République yougoslave de Macédoine c. Grèce),
                 arrêt, C.I.J. Recueil 2011 (II), p. 668, par. 72 ; Délimitation maritime en
                 mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 86,
                 par. 68). Dès lors, pour avoir gain de cause dans ce premier cas de figure,
                 le Nicaragua devrait, à tout le moins, apporter la preuve de l’existence
                 d’une marge continentale s’étendant au‑delà de 200 milles marins de sa
                 côte et en définir le rebord externe.
                    9. A l’appui de sa prétention selon laquelle le plateau continental s’étend
                 au‑delà de 200 milles marins, le Nicaragua invoque le « seuil nicara-
                 guayen », qu’il décrit comme « une zone peu profonde de croûte terrestre
                 s’étendant du Nicaragua à la Jamaïque » et constituant le prolongement
                 naturel en mer de sa masse terrestre. Quant aux limites extérieures de son
                 plateau continental, le Nicaragua a fourni à la Cour une liste de coordon-
                 nées qui auraient selon lui été calculées à partir d’un ensemble de données
                 relevant du domaine public, dont des données bathymétriques permettant
                 de situer le pied du talus continental. Le Nicaragua précise qu’il a ensuite
                 fixé les limites extérieures de son plateau continental, conformément au
                 paragraphe 4 de l’article 76 de la CNUDM, en traçant une ligne à 60 milles
                 marins du pied du talus par référence à cinq points fixes. Pour étayer sa
                 thèse, le Nicaragua a joint en annexe des données techniques, qu’il qualifie
                 d’« informations préliminaires indicatives sur les limites extérieures » de

                                                                                           133




6 CIJ1034.indb 263                                                                                7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)              754

                 son plateau continental, et renvoyé la Cour aux « informations prélimi-
                 naires » communiquées à la Commission instituée aux termes de l’an-
                 nexe II de la convention de 1982. Comme il l’a expliqué, ces informations
                 préliminaires ont été déposées dans le but de respecter le délai dans lequel
                 les Etats côtiers étaient tenus de soumettre leurs demandes à la Commis-
                 sion, laquelle n’examine pas les informations préliminaires.
                    10. Dès lors qu’il revenait au Nicaragua de démontrer l’existence et la
                 portée de son droit à un plateau continental au‑delà de 200 milles marins, la
                 Colombie n’était pas tenue de proposer une interprétation concurrente des
                 faits géologiques et géomorphologiques, ni de fournir d’autres coordonnées
                 géographiques établissant les limites extérieures du plateau continental du
                 Nicaragua, et elle s’est abstenue de le faire. En revanche, elle a critiqué les
                 éléments de preuve présentés par le Nicaragua, estimant qu’ils étaient « tota-
                 lement insuffisants ». Comme l’a déclaré un conseil de la Colombie, le Nica-
                 ragua demandait à la Cour de procéder à une délimitation « sur la base de
                 renseignements techniques rudimentaires et incomplets » ne satisfaisant pas
                 aux exigences de la Commission. La Colombie a également critiqué le fait
                 que les points mesurés à partir du pied du talus par le Nicaragua ne satisfai-
                 saient pas aux directives de la Commission car ils n’étaient pas étayés par les
                 données requises, et étaient donc sans fondement.
                    11. Il est intéressant de noter que, de l’aveu même du Nicaragua, les
                 données présentées à la Cour, dérivées des informations communiquées à la
                 Commission sous la forme d’informations préliminaires, n’apportent pas
                 les renseignements requis par la Commission pour examiner les demandes
                 qui lui sont soumises. Dans une annexe technique versée au dossier, le
                 Nicaragua reconnaissait que « la qualité des données n’était pas toujours
                 optimale », mais que toutes les corrections nécessaires y seraient apportées
                 dans la demande finale soumise à la Commission. Il a également précisé
                 que le choix des points par rapport au pied du talus dans le document tech-
                 nique — les points que le Nicaragua utilise pour tracer le rebord externe de
                 sa marge continentale et qu’il demande à la Cour d’accepter comme étant
                 les limites extérieures de son plateau — n’avait qu’une « valeur indicative ».
                    12. Par conséquent, cette première façon d’envisager le point I. 3) des
                 conclusions finales du Nicaragua (comme la conclusion figurant dans sa
                 réplique) amènerait la Cour, sur la base de données ayant une valeur sim-
                 plement « indicative » et destinées à être revues et corrigées ou plus solide-
                 ment étayées dans la demande finale soumise à la Commission, à formuler
                 des constatations factuelles sur les limites extérieures du plateau continen-
                 tal du Nicaragua au‑delà de la limite des 200 milles marins. Le Nicaragua
                 n’est pas parvenu à expliquer pourquoi la Cour ne devait pas se soucier
                 de l’absence de certaines métadonnées exigées par la Commission, organe
                 réunissant des experts techniques. Dès lors que les informations commu-
                 niquées par le Nicaragua ne répondent pas aux exigences requises par des
                 experts scientifiques pour établir les faits, elles ne sauraient constituer une
                 base suffisamment solide pour que les membres de la Cour formulent des
                 conclusions factuelles sur l’emplacement des limites extérieures du pla-
                 teau continental au‑delà de 200 milles marins de la côte nicaraguayenne.

                                                                                            134




6 CIJ1034.indb 265                                                                                 7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)             755

                     13. Il est également intéressant de relever que le Nicaragua n’a proposé
                 d’accorder à la Colombie qu’une zone de 200 milles marins correspon-
                 dant à la projection de sa côte continentale, ne prenant ainsi aucunement
                 en considération, sans plus d’explication, le droit de la Colombie à un
                 plateau continental généré par les îles colombiennes de San Andrés, Pro-
                 videncia et Santa Catalina (îles dont les Parties sont convenues qu’elles
                 ouvrent droit à un plateau continental) dans la zone située au‑delà de la
                 limite des 200 milles marins au large de la côte nicaraguayenne.
                     14. C’est pourquoi, dans la mesure où le fait de se prononcer sur le
                 point I. 3) des conclusions finales du Nicaragua aurait exigé de la Cour
                 qu’elle délimite avec précision le plateau continental s’étendant au‑delà
                 des 200 milles marins, je pense qu’elle a eu raison de ne pas faire droit
                 à cette demande.
                     15. La seconde façon de comprendre le point I. 3) des conclusions
                 finales du Nicaragua, suggérée à l’audience par le conseil du Nicaragua,
                 exigeait de la Cour non pas d’effectuer une délimitation précise, mais
                 d’indiquer que la frontière entre les Parties était la ligne médiane située
                 entre la limite extérieure de la zone de 200 milles marins relevant de la
                 Colombie et les limites extérieures du plateau continental du Nicaragua
                 telles que tracées conformément aux dispositions de l’article 76 de la
                 CNUDM. La Cour a été sage de ne pas donner suite à cette suggestion.
                 Les éléments de preuve qui lui ont été présentés en la présente instance
                 étaient insuffisants pour conclure à l’existence d’une portion de plateau
                 continental au‑delà de 200 milles marins des côtes nicaraguayennes. En
                 outre, en formulant cette proposition, le Nicaragua demandait en subs-
                 tance à la Cour de délimiter une zone de chevauchement des droits des
                 Parties en se fondant uniquement sur la première des trois étapes de la
                 méthode traditionnellement appliquée par elle — l’établissement d’une
                 ligne médiane provisoire —, en l’absence de toute évaluation de la zone à
                 délimiter et d’éléments factuels sur la base desquels pourraient être prises
                 en considération d’éventuelles circonstances ou disproportions appelant
                 un ajustement de la ligne médiane. Comme la Cour l’a dit dans sa
                 ­dernière affaire de délimitation maritime, « [l]’objet de la délimitation est
                  en effet de parvenir à un résultat équitable et non à une répartition
                  égale des espaces maritimes » (Délimitation maritime en mer Noire
                  (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 100, par. 111).
                  ­
                  Elle n’aurait donc pu accueillir la demande formulée par le Nicaragua au
                  point I. 3) de ses conclusions sans partir du principe qu’une division par
                  parts égales de la zone du plateau continental où les droits des Parties
                  se chevauchaient était équitable. Or un tel postulat reposait sur des
                  bases fragiles puisque les éléments de preuve établissant la portée du droit
                  du Nicaragua à un plateau continental étendu au large de sa côte
                  étaient insuffisants.
                     16. Qu’elle retienne l’une ou l’autre variante, la Cour ne disposait pas
                  d’une base factuelle suffisante pour adopter la méthodologie proposée par
                  le Nicaragua, raison pour laquelle elle ne pouvait accueillir le point I. 3)
                  de ses conclusions finales.

                                                                                           135




6 CIJ1034.indb 267                                                                                7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)               756

                           II. Réserves quant au raisonnement sous‑tendant
                        la décision de la Cour de ne pas accueillir la demande
                         du Nicaragua relative à l’extension de son plateau
                               continental au‑delà de 200 milles marins

                    17. Dans son arrêt, la Cour conclut que, dans la présente instance, le
                 Nicaragua n’a pas apporté la preuve que sa marge continentale s’étendait
                 suffisamment loin pour chevaucher le plateau continental dont la Colom-
                 bie peut se prévaloir sur 200 milles marins à partir de sa côte continen-
                 tale, mais sans exposer plus avant les défauts de preuve résumés ci‑dessus.
                 Je regrette qu’elle ne l’ait pas fait, car ces insuffisances factuelles fournis-
                 saient à la Cour les éléments qui lui auraient permis de motiver clairement
                 et d’une manière spécifique au cas d’espèce sa décision de ne pas faire
                 droit à la demande formulée par le Nicaragua au point I. 3) de ses conclu-
                 sions finales.
                    18. Dans son arrêt, la Cour laisse entendre que ce sont des considéra-
                 tions juridiques et institutionnelles qui ont motivé son rejet de la demande
                 du Nicaragua. Comme je vais m’en expliquer, je conviens avec la Cour
                 que ces considérations militent contre une délimitation de la zone située
                 au‑delà de 200 milles marins de la côte du Nicaragua parce que la méthode
                 préconisée par ce dernier transforme le tracé des limites extérieures en
                 première étape du processus de délimitation. Je me permets toutefois
                 d’exprimer mon désaccord avec la Cour lorsque celle‑ci suggère qu’il
                 existe une interdiction plus générale qui rend impossible la délimitation
                 des zones ouvrant droit à un plateau continental au‑delà de 200 milles
                 marins des lignes de base côtières.
                    19. La définition d’une frontière maritime est un exercice distinct du
                 tracé des limites extérieures du plateau continental. Il est clairement sti-
                 pulé dans la CNUDM que les recommandations adressées aux Etats
                 côtiers par la Commission concernant la fixation des limites extérieures
                 du plateau continental « ne préjuge[nt] pas » de la délimitation du plateau
                 continental (art. 76, par. 10). Le Tribunal international du droit de la mer
                 (ci‑après le « TIDM ») a confirmé cette distinction en l’affaire du Différend
                 relatif à la délimitation de la frontière maritime entre le Bangladesh et
                 le Myanmar dans le golfe du Bengale (Bangladesh/Myanmar), arrêt du
                 14 mars 2012, TIDM, p. 126, par. 410), en déclarant :
                        « [L]e fait que les limites extérieures du plateau continental au‑delà
                      de 200 milles marins n’aient pas été fixées n’implique pas que le Tri-
                      bunal devrait s’abstenir de statuer sur l’existence d’un titre sur le pla-
                      teau continental et de délimiter le plateau continental entre les parties
                      concernées. »
                    20. La Cour rappelle la conclusion du TIDM selon laquelle les élé-
                 ments de preuve scientifiques n’étaient pas contestés, et souligne que l’af-
                 faire portée devant le tribunal différait de la présente instance en ce que
                 le Bangladesh et le Myanmar étaient tous deux parties à la CNUDM et
                 avaient tous deux soumis des demandes à la Commission (même si la

                                                                                             136




6 CIJ1034.indb 269                                                                                  7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)             757

                 Commission n’avait pas émis de recommandations). Le TIDM a égale-
                 ment fait observer que la zone à délimiter était située loin du rebord
                 externe de la marge continentale, de sorte que la délimitation ne porterait
                 pas préjudice aux intérêts d’Etats tiers dans le fond des mers et des océans,
                 ainsi que dans leur sous‑sol, au‑delà des limites de leur juridiction natio-
                 nale (arrêt du 14 mars 2012, TIDM, par. 368).
                    21. Dans ces conditions, le TIDM n’a pas fait droit à l’argument ten-
                 dant à le dissuader d’opérer une délimitation dans la zone située au‑delà
                 de 200 milles marins des côtes. Tout en précisant qu’il aurait hésité à pro-
                 céder à la délimitation de la zone au‑delà de 200 milles marins s’il avait
                 conclu à une incertitude substantielle quant à l’existence d’une marge
                 continentale dans la zone en question (par. 443), il a clairement indiqué
                 que « le fait qu’une zone maritime n’ait pas de limites extérieures établies
                 n’empêche pas de la délimiter » (par. 370).
                    22. Cette distinction entre la fixation d’une frontière maritime et le
                 tracé des limites extérieures du plateau continental transparaît de manière
                 évidente dans la pratique de certains Etats (parmi lesquels des Etats par-
                 ties à la CNUDM), qui ont conclu des accords de délimitation du plateau
                 continental dans une zone située au‑delà de 200 milles marins de leurs
                 côtes avant que ne soient établies les limites extérieures dudit plateau
                 (voir David A. Colson, « The Delimitation of the Outer Continental Shelf
                 between Neighboring States », American Journal of International Law,
                 vol. 97 (2003), p. 91). Si le contexte géographique le permet, deux Etats
                 peuvent délimiter la portée de leurs droits concurrents à un plateau conti-
                 nental dans une zone située au‑delà de 200 milles marins de leurs côtes
                 sans indiquer avec précision les limites extérieures du plateau continental
                 auquel ils peuvent prétendre. Ils peuvent à cette fin employer diverses
                 techniques, dont celle qui consiste à prolonger la ligne de délimitation
                 convenue par une flèche pointant en direction des limites du plateau
                 continental, sans en indiquer l’emplacement exact. La délimitation ne
                 porte alors pas atteinte aux intérêts d’Etats tiers dans la zone située
                 au‑delà de la juridiction nationale.
                    23. Comme indiqué ci‑dessus, la méthode de délimitation proposée par
                 le Nicaragua gomme la distinction habituellement faite entre la fixation
                 d’une frontière maritime et le tracé des limites extérieures du plateau
                 continental, puisqu’elle fait de ce tracé la première étape du processus de
                 délimitation. Si la Cour avait procédé ainsi avant que le Nicaragua n’ait
                 établi les limites extérieures de son plateau continental en se fondant sur
                 les recommandations formulées par la Commission (conformément à la
                 première variante décrite plus haut), il aurait pu en résulter diverses diffi-
                 cultés d’ordre institutionnel et juridique. Ainsi, les conclusions rendues
                 par la Cour sur l’emplacement de ces limites extérieures, dans un juge-
                 ment ayant force contraignante à l’égard des deux parties, auraient pu
                 différer des recommandations ultérieurement formulées par la Commis-
                 sion, conséquence de la méthode de délimitation particulière préconisée
                 par le Nicaragua. La Cour a donc eu raison de ne pas accueillir la
                 demande formulée par ce dernier au point I. 3) de ses conclusions finales.

                                                                                           137




6 CIJ1034.indb 271                                                                                7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)              758

                    24. Dans le présent arrêt, la Cour n’appelle pas l’attention sur les com-
                 plications particulières qui s’attachent à la méthode proposée par le Nica-
                 ragua. Elle préfère s’appuyer sur une déclaration qu’elle a faite dans son
                 arrêt de 2007 en l’affaire de la Délimitation maritime entre le Nicaragua et
                 le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras) (arrêt,
                 C.I.J. Recueil 2007 (II)). En l’espèce, la Cour avait déclaré que la fron-
                 tière maritime entre les deux Etats (tous deux parties à la CNUDM) ne
                 devrait pas être interprétée comme se prolongeant à plus de 200 milles
                 marins des lignes de base parce que « toute prétention relative à des droits
                 sur le plateau continental au‑delà de 200 milles [marins] doit être conforme
                 à l’article 76 de la CNUDM et examinée par la Commission des limites
                 du plateau continental » (ibid., p. 759, par. 319).
                    25. La référence à la déclaration faite par la Cour dans son arrêt de
                 2007 m’a laissée perplexe. Je déplore que la Cour réitère aujourd’hui cette
                 déclaration sans reconnaître que, lorsqu’un Etat partie à la CNUDM sol-
                 licite la délimitation du plateau continental au‑delà de la limite des
                 200 milles marins avant d’avoir établi les limites extérieures dudit plateau,
                 il n’est pas dans tous les cas exclu de procéder à cette délimitation. Chaque
                 cas doit être examiné à la lumière des faits et circonstances de l’espèce. La
                 Cour va trop loin en laissant entendre, comme elle l’a fait en 2007, qu’il
                 convient en pareil cas de s’abstenir d’opérer la délimitation demandée. Il
                 ressort de l’affaire Bangladesh/Myanmar que, lorsque l’existence d’un pla-
                 teau continental dans la zone pertinente n’est pas controversée et que la
                 méthode et le contexte géographique n’exigent pas qu’un tribunal ou une
                 cour rende une conclusion factuelle sur les limites extérieures de ce pla-
                 teau continental, les exercices « distincts » que constituent la fixation de la
                 frontière et le tracé des limites extérieures du plateau continental peuvent
                 se dérouler en parallèle, indépendamment de la question de savoir si un
                 Etat a défini les limites extérieures de son plateau continental. La situa-
                 tion est fort différente de celle dont est ici saisie la Cour, où la méthode
                 de délimitation proposée aurait obligé celle‑ci à se prononcer sur la même
                 question factuelle que les experts techniques de la Commission une fois
                 ces derniers en possession de toutes les informations requises.
                    26. Je suis également troublée par le fait que la Cour étende à la pré-
                 sente affaire le raisonnement suivi dans son arrêt de 2007 en l’affaire
                 Nicaragua c. Honduras, alors que la Colombie n’est pas partie à la
                 CNUDM et que le droit applicable est donc le droit international coutu-
                 mier. Dans le présent arrêt, la Cour semble laisser entendre qu’elle ne
                 donnera pas suite à une demande de délimitation du plateau continental
                 au‑delà de 200 milles marins de la côte d’un Etat partie à la convention
                 sans que la procédure prévue à l’article 76 ait d’abord été menée à son
                 terme, même si le second Etat impliqué dans la délimitation n’est pas par-
                 tie à la CNUDM. La raison qu’elle avance à l’appui de sa décision est que
                 le Nicaragua a des obligations à l’égard d’autres Etats parties à la conven-
                 tion. Certes, le Nicaragua a des obligations vis‑à‑vis de ces Etats, mais la
                 Cour n’explique guère pourquoi celles‑ci font obstacle à une délimitation
                 en la présente instance.

                                                                                            138




6 CIJ1034.indb 273                                                                                 7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)                759

                    27. Attendu que, selon la Commission, plusieurs décennies lui seront
                 nécessaires pour achever l’examen de l’ensemble des demandes qu’elle a
                 reçues à ce jour, il est d’autant plus regrettable que la Cour ait réitéré la
                 déclaration qu’elle a faite en 2007 en l’affaire Nicaragua c. Honduras, en
                 la considérant comme applicable non seulement à une demande de déli-
                 mitation entre deux Etats parties à la CNUDM, mais également entre un
                 Etat partie et un Etat non partie.
                    28. Il n’est pas question ici pour la Cour de connaître de la situation de
                 deux Etats dont aucun ne serait partie à la CNUDM et qui chercheraient à
                 définir la portée de leurs droits respectifs à un plateau continental dans une
                 zone située au‑delà de 200 milles marins de leurs côtes. Il va sans dire que de
                 tels Etats ne sont nullement tenus de soumettre une demande à la Commission,
                 de sorte que les observations de la Cour relatives aux obligations du Nicara-
                 gua à l’égard des Etats parties à la CNUDM ne leur sont pas applicables.
                    29. Je ne veux en rien laisser entendre que, dans une affaire de délimi-
                 tation, la Cour ne devrait pas se soucier des intérêts d’Etats tiers. Dans les
                 Caraïbes occidentales, par exemple, qui se caractérisent par la très grande
                 proximité géographique des Etats riverains, une méthode de délimitation
                 fondée sur l’emplacement des limites extérieures du plateau continental
                 serait susceptible d’avoir des répercussions sur les Etats tiers dont les
                 droits à une zone de 200 milles marins sont opposables à une demande de
                 plateau continental étendu. La Cour doit prendre en considération les
                 intérêts de ces Etats non parties à la CNUDM, que l’Etat revendiquant
                 un droit à un plateau continental étendu y soit ou non partie.
                    30. Le lien entre le rôle de la Commission au titre de l’article 76 de la
                 CNUDM et celui d’une juridiction internationale appelée à délimiter le pla-
                 teau continental d’un Etat au‑delà de 200 milles marins de sa côte n’est pas
                 sans ambiguïté. D’un côté, la Commission a décidé qu’elle n’examinerait pas
                 les demandes portant sur des zones dans lesquelles est en jeu une frontière
                 maritime sans l’assentiment des Etats concernés. D’un autre côté, si la décla-
                 ration de 2007 doit être comprise comme étant d’application générale, on
                 peut s’attendre à ce que la Cour décline toute demande tendant à la délimi-
                 tation d’un plateau continental au‑delà de la limite des 200 milles marins
                 lorsque les limites extérieures de ce plateau continental revendiqué par un
                 Etat partie à la CNUDM n’ont pas été établies sur le fondement des recom-
                 mandations de la Commission. Certains Etats parties à la convention se
                 retrouveraient alors dans une situation fâcheuse : la Commission, dès lors
                 qu’une zone n’aurait pas été délimitée et demeurerait l’objet d’un différend,
                 ne formulant aucune recommandation sur les limites extérieures (sans l’as-
                 sentiment de tous les Etats concernés) ; et la Cour, dès lors que les limites
                 extérieures n’auraient pas été établies sur la base des recommandations de la
                 Commission, ne procédant pas à cette délimitation, à en croire sa déclaration
                 de 2007 — un peu comme si les deux institutions se tenaient devant une porte
                 ouverte, chacune invitant l’autre à entrer la première. Or, c’est là une situation
                 qu’il faut autant que possible éviter, car elle réduit les possibilités pour la
                 Cour et la Commission de contribuer à la gestion ordonnée des océans et au
                 règlement pacifique des différends relatifs à des frontières maritimes.

                                                                                               139




6 CIJ1034.indb 275                                                                                    7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)             760

                       III. Complément à mon opinion sur les vaines tentatives
                            du Costa Rica et du Honduras pour intervenir
                                        en la présente affaire

                    31. J’ai voté en faveur de chacun des points du dispositif de l’arrêt et je
                 souscris largement au raisonnement de la Cour, exception faite de ses
                 arguments concernant la délimitation du plateau continental dans la zone
                 au‑delà des 200 milles marins de la côte nicaraguayenne. Comme la Cour,
                 je pense que c’est la Colombie, et non le Nicaragua, qui a la souveraineté
                 sur les formations en litige et j’approuve aussi bien la délimitation effec-
                 tuée par la Cour que le rejet, au point 6 du dispositif, de la demande
                 formulée par le Nicaragua au point II de ses conclusions finales.
                    32. Comme le rappelle la Cour, conformément à l’article 59 de son Sta-
                 tut, sa décision n’est obligatoire que pour les Parties. La Cour précise en
                 outre dans son arrêt qu’il a été tenu compte des intérêts des Etats tiers
                 voisins. Aucun autre Etat tiers n’a fait valoir d’intérêts devant elle.
                    33. Les intérêts de la République du Costa Rica et de la République du
                 Honduras appellent quelques commentaires supplémentaires, car ces
                 deux Etats ont déposé des requêtes à fin d’intervention en l’affaire au titre
                 de l’article 62 du Statut, lesquelles ont été rejetées par la Cour. J’ai
                 exprimé mon désaccord avec cette décision de rejeter les requêtes à fin
                 d’intervention déposées par le Costa Rica et le Honduras en tant que
                 non‑parties, et ai exposé mes raisons dans deux opinions dissidentes.
                    34. Même si, dans son arrêt, la Cour tient compte des intérêts de ces
                 deux Etats, cela ne modifie en rien ma conviction que tant le Costa Rica
                 que le Honduras satisfaisaient aux exigences requises par l’article 62.
                    35. J’illustrerai mon propos par un exemple. Comme je l’ai expliqué
                 dans mon opinion dissidente jointe à l’arrêt par lequel la Cour a rejeté la
                 requête du Honduras (Différend territorial et maritime (Nicaragua
                 c. Colombie), requête du Honduras à fin d’intervention, arrêt, C.I.J.
                 Recueil 2011 (II)), la décision de la Cour sur le fond de l’affaire était
                 susceptible d’affecter au moins un intérêt d’ordre juridique du Honduras.
                 Cet intérêt découlait directement de l’affaire citée plus haut — à savoir
                 celle de la Délimitation maritime entre le Nicaragua et le Honduras dans la
                 mer des Caraïbes (Nicaragua c. Honduras) (arrêt, C.I.J. Recueil 2007 (II)).
                 En 2007, la Cour a en effet délimité la frontière maritime entre le Nicara-
                 gua et le Honduras en décidant que, à partir du dernier point d’inflexion,
                 la frontière se poursuivrait le long d’une certaine ligne d’azimut « jusqu’à
                 atteindre la zone dans laquelle elle risque de mettre en cause les droits
                 d’Etats tiers » (ibid., p. 763, par. 321, point 3). Comme je l’ai expliqué
                 dans mon opinion dissidente, si la frontière maritime tracée par la Cour
                 en la présente affaire devait couper la frontière entre le Nicaragua et le
                 Honduras, le point d’intersection serait un point terminal de facto de la
                 ligne frontière tracée en 2007 entre les deux Etats (voir mon opinion dis-
                 sidente en l’affaire du Différend territorial et maritime (Nicaragua
                 c. Colombie), requête du Honduras à fin d’intervention, arrêt, C.I.J.
                 Recueil 2011 (II), p. 436, par. 49). Cette possibilité apparaît clairement

                                                                                           140




6 CIJ1034.indb 277                                                                                7/01/14 12:43

                         différend territorial et maritime (op. ind. donoghue)             761

                 dans le croquis joint à l’arrêt de 2011, qui montre la ligne médiane propo-
                 sée par la Colombie, et que la Cour avait sous les yeux tandis qu’elle
                 examinait la question de savoir si le Honduras avait « un intérêt d’ordre
                 juridique susceptible d’être affecté » par la décision de la Cour. (Le cro-
                 quis no 3 joint à l’arrêt rendu aujourd’hui, p. 672, montre à nouveau la
                 ligne médiane proposée par la Colombie.)
                    36. Les étapes du processus suivi par la Cour pour parvenir au tracé
                 final de la frontière mettent en évidence les raisons pour lesquelles elle
                 aurait dû parvenir à la conclusion que le Honduras avait démontré qu’il
                 possédait un intérêt d’ordre juridique susceptible d’être affecté par sa déci-
                 sion et réunissait donc les conditions pour se prévaloir de l’article 62. La
                 ligne frontière proposée par la Colombie est différente de la ligne médiane
                 provisoire tracée par la Cour aujourd’hui (croquis no 8, p. 701). Si l’on
                 compare le croquis accompagnant l’arrêt du 4 mai 2011 sur la requête à fin
                 d’intervention et le croquis no 8 accompagnant le présent arrêt, il apparaît
                 que la ligne médiane provisoire tracée par la Cour aujourd’hui s’infléchit
                 davantage vers l’est que la ligne médiane proposée par la Colombie et exa-
                 minée par la Cour dans le cadre de la procédure d’intervention. Les deux
                 lignes suivent des parcours différents parce que la Cour n’a pas placé de
                 points de base ni sur Serrana ni sur Quitasueño pour tracer la ligne
                 médiane provisoire. Par conséquent, celle‑ci ne coupe pas la frontière sépa-
                 rant le Nicaragua et le Honduras telle qu’établie par la Cour dans son
                 arrêt de 2007.
                    37. Le fait que l’une des Parties ait proposé une ligne frontière se pro-
                 longeant jusqu’à un point d’intersection avec la ligne frontière séparant le
                 Nicaragua du Honduras signifiait que le Honduras possédait un intérêt
                 effectif d’ordre juridique susceptible d’être affecté par la décision de la
                 Cour. Si la Cour avait placé un point de base soit sur Serrana, soit sur
                 Quitasueño (comme le proposait la Colombie), la position et l’angle de la
                 ligne médiane provisoire auraient pu en être modifiés, de sorte que cette
                 dernière aurait davantage été orientée vers le nord et aurait (comme la
                 ligne frontière proposée par la Colombie) coupé la ligne frontière sépa-
                 rant le Nicaragua et le Honduras. Si cette ligne médiane provisoire n’avait
                 pas appelé de modifications (ce que la Cour ne pouvait prévoir au stade
                 de l’intervention), la frontière entre les deux Etats aurait alors été dotée
                 d’un point terminal de facto. Par conséquent, le choix des points de base
                 était susceptible de mettre en jeu un intérêt d’ordre juridique du Hondu-
                 ras, ce qui justifiait l’intervention de ce dernier en qualité de non‑partie.

                                                              (Signé) Joan E. Donoghue.




                                                                                           141




6 CIJ1034.indb 279                                                                                7/01/14 12:43

